Citation Nr: 0918449	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-03 274A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumboscoliosis of the thoracic spine.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1996 
to December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the VA 
RO in North Little Rock, Arkansas, which denied entitlement 
to the benefit currently sought on appeal.  During the 
pendency of the appeal, the Veteran moved to reside within 
the jurisdiction of the Waco, Texas RO.  

In August 2008, the Board remanded the matter for additional 
procedural and evidentiary development.  Following the 
completion of such development, the Veteran's claim is once 
again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran has consistently demonstrated forward flexion 
of the thoracolumbar spine that even considering additional 
functional limitation from pain and repetitive motion 
considerably exceeds 30 degrees.

2.  A 20 percent disability rating is the highest rating 
contemplated for scoliosis as part of the rating criteria.

3.  The evidence demonstrates that the Veteran's service 
connected back disability causes muscle atrophy and wasting 
in his left leg.

4.  The medical evidence fails to show that there is a 
neurological component to the Veteran's lower back 
disability.

5.  No bed rest has been prescribed by a physician to treat 
the Veteran's lower back disability.


CONCLUSION OF LAW

Criteria for a 30 percent rating for lumboscoliosis of the 
thoracic spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.71a, Diagnostic 
Code (DC) 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Such notice errors may also be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in October 2008 that informed him of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  
The letter also directed the Veteran to submit evidence 
showing that his back disability had worsened, and he was 
asked to submit evidence of the impact that his worsened 
condition has had on his employment and daily life.  The 
diagnostic codes pertaining to back disability were also 
provided in the October 2008 letter.  However, without 
submitting any additional evidence in response to the October 
2008 letter, the Veteran stated in March 2009 that he had no 
other evidence or information to submit. 

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the Veteran been afforded a meaningful opportunity 
to participate effectively in the processing of his claims 
and given ample time to respond, but the RO also 
readjudicated the case by way of supplemental statements of 
the case, issued most recently in March 2209, after the 
notice was provided.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

Thus, VA has overcome any prejudicial error by giving the 
Veteran actual notice of what was needed to support his 
claim.  The purpose behind the notice requirement has been 
satisfied and the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability on appeal by 
correspondence dated in October 2008.  Any questions as to 
the appropriate effective date to be assigned are moot as the 
claim has been denied.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA treatment records have been obtained, as were SSA records.  
The Veteran was also provided with several VA examinations 
(the reports of which have been associated with the claims 
file).  Additionally, the Veteran was offered the opportunity 
to testify at a hearing before the Board, but the Veteran 
never responded to the offer.

For the reasons discussed above, the VA has satisfied its 
duties to notify and assist the Veteran in the development of 
his claim and no further notice or assistance to the Veteran 
is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.
 
The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumboscoliosis of the thoracic spine is 
currently rated at 20 percent under 38 C.F.R. § 4.71a DC 
5237.

Under this rating code, a 20 percent rating is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  A rating in excess of 40 
percent is not available unless either ankylosis or a 
fractured vertebra is present.

With regard to limitation of motion in his back, the Veteran 
has undergone range of motion testing at two VA examinations 
during the course of his appeal.

At a VA examination in February 2006, the Veteran 
demonstrated forward flexion from 0-90 degrees with pain at 
90 degrees.  The examiner noted that there was no weakness, 
fatigability, incoordination, or additional restriction of 
motion or functional impairment following repetitive motion.

At a VA examination in July 2007, the Veteran demonstrated 
forward flexion from 0-110 degrees.  The examiner indicated 
that there was pain on motion, but no obvious limitation of 
motion on repetitive use.  

VA treatment records were reviewed, as were Social Security 
Administration (SSA) records, but they fail to describe any 
additional range of motion testing.  There is no indication 
that the Veteran has received any private treatment for his 
back disability.

Thus, the Veteran has consistently demonstrated forward 
flexion that greatly exceeds the 30 degrees limit required 
for a rating in excess of 20 percent. 

It is noted that the rating criteria does not contemplate a 
rating in excess of 20 percent for limitation based on 
scoliosis alone, as ratings in excess of 20 percent are only 
provided based on limitation of motion or ankylosis (whereas 
at most a 20 percent rating is contemplated when scoliosis 
results from a back disability).  Nevertheless, in rating a 
disability impacting the joints, the rating schedule does 
direct that ratings are to portray functional loss in the 
performance of the normal working movements of the body, 
strength, speed, coordination and endurance.  Weakness is 
considered to be as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  At the same time, a little used part of 
the musculoskeletal system may be expected to show evidence 
of disuse either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  See 38 C.F.R. 
§ 4.40.  

As regards evaluating the joints, 38 C.F.R. § 4.45 provides 
that inquiry will be directed to these considerations:
(a)	less movement than normal;
(b)	more movement than normal;
(c)	weakened movement; 
(d)	excess fatigability; and
(e)	incoordination, impaired ability to execute skilled 
movements smoothly. 

In this case, as discussed below, the Veteran does not have a 
neurological disability as a result of his back disability; 
however, reports from several VA examinations have noted 
muscle atrophy and muscle wasting in the Veteran's left leg 
which has been directly linked to his service connected 
scoliosis.  At the Veteran's VA examination in February 2006 
it was noted that the Veteran's left leg had atrophied as a 
result of his congenital spine condition, as his left calf 
was 30.5 cm, whereas his right calf was approximately 34 cm.  
The Veteran's legs were measured again in July 2007 with the 
right calf measuring 33 cm and the left calf 29 cm, and the 
right thigh was 48 cm whereas the left thigh measured on 44 
cm.  The examiner also reported that the Veteran limped on 
his left leg and noted that he had weakness of the entirety 
of the left leg.  At a July 2007 peripheral nerves 
examination, the examiner indicated that the Veteran's left 
leg showed muscle wasting of the left quadriceps and 
hamstring and of the left gastrocnemius muscle, which was 
related to the Veteran's scoliosis.  The examiner added that 
while no nerves were affected, the Veteran had motor 
impairment of the entirety of his left leg.  

While no additional limitation of motion is caused by the 
muscle atrophy, 38 C.F.R. § 4.40 specifically states that 
weakness is as important as limitation of motion; and, in 
this case, it has been shown that the Veteran's service 
connected lumboscoliosis has caused the muscles in the left 
leg to atrophy producing weakness throughout the left leg.   

Therefore, as the medical evidence of record clearly shows an 
additional disability manifestation beyond the actual 
scoliosis itself, an additional 10 percent rating is 
assigned; and to this extent the Veteran's claim is granted.  
However, a rating in excess of an additional 10 percent is 
not warranted.  While the Veteran has complained of pain, it 
was noted on his first VA examination that pain began at the 
end of motion, and there has been no showing that the 
Veteran's range of motion has been further limited by 
repetitive motion, as there was no weakness (with the 
exception of the left leg), fatigability, incoordination, or 
additional restriction of motion or functional impairment 
following repetitive motion at the Veteran's VA examination 
in 2006.  Furthermore, the Veteran does not wear a brace of 
any kind, nor does he utilize any type of assistive device 
such as a cane.  Therefore, the overall disability picture 
fails to mandate an additional rating in excess of 10 
percent. 

In addition to orthopedic considerations, the regulations 
also provide that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately, under an 
appropriate diagnostic code.  However, the medical evidence 
fails to show the presence of a neurological component that 
is a part of the Veteran's service connected disability. 

At the Veteran's VA examination in February 2006, he denied 
any radiculopathy; and it was also noted that an EMG/NCV in 
September 2005 had failed to detect any neurologic 
disability.  Neurological testing at the examination revealed 
a normal gait; normal motor and sensory testing; normal 
reflexes to the lower extremities; and normal coordination in 
the lower extremities.  Similarly, at an examination of the 
Veteran's peripheral nerves in July 2007, the examiner found 
that sensations to pinprick and vibratory stimulation of the 
legs were normal.   

Additionally, no bowel or bladder impairment has been noted 
on account of the Veteran's back disability during any of the 
examinations or outpatient treatment sessions.  

While the Veteran did report some leg pain at his VA 
examinations, this was attributed to the atrophy that was 
shown and not to any neurological component, as the EMG/NCV 
failed to show evidence of a neurologic disability.

The atrophy was addressed above; and, as the objective 
medical evidence fails to show a neurological component, an 
additional rating is not warranted on this basis.

The regulations also provide that intervertebral disc 
syndrome (preoperatively or postoperatively) should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.

Under this criteria, a 20 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes 
with a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months; while a 40 percent rating 
is assigned when intervertebral disc syndrome causes 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

In this case the medical evidence of record fails to show 
that the Veteran carries a diagnosis of intervertebral disc 
syndrome or disc disease.  In any case, there is no evidence 
that he has ever been prescribed bed rest to treat any 
incapacitating episodes of back pain; as it was specifically 
found at both the February 2006 and the July 2007 VA 
examinations that the Veteran had not had any incapacitation 
as a result of his back disability in the past twelve months. 

VA treatment records and SSA records similarly fail to show 
any prescribed bed rest or incapacitating episodes.  As such, 
a higher rating is not warranted for intervertebral disc 
syndrome.

Nevertheless, as discussed above an additional 10 percent 
rating is assigned for the atrophy as a result of the 
Veteran's left leg atrophy and to that extent the Veteran's 
claim is granted. 

The Board has considered whether an "extra-schedular" 
evaluation is warranted.  Typically, if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  However, in this case, 
the Veteran has not been hospitalized for his back; and, 
while his back disability does undoubtedly interfere with his 
employment, some interference with employment is contemplated 
by the rating that is currently assigned.  Furthermore, while 
the Veteran has worked a number of different jobs since his 
time in service, it appears that his non-service connected 
mental condition is the major factor impairing employment.  
For example, in September 2008 a VA psychiatrist wrote that 
due to the chronicity and severity of the his mood symptoms, 
the Veteran could not handle any competitive work 
environment.  As such, an extra-schedular rating is not 
warranted.


ORDER

A 30 percent rating for lumboscoliosis of the thoracic spine 
with left leg atrophy is granted, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


